DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-20 in the reply filed on 12/17/2021 is acknowledged.  Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, “wherein the performing the error-correction action does not depend on an outcome of any previous measurement.”  Claim 14 recites a negative 
Claim 15 recites, “wherein the fault-tolerant error-correction scheme requires at most O((n-k)d) parity measurements or at most O(d1+e) parity measurements.”  It is unclear what O, n, k, d, and e represent because they have not been defined and there is no prior antecedent basis.
Claim 20 is similarly rejected.
Claim 16 recites the limitation "the fault-decoder".  There is insufficient antecedent basis for this limitation in the claim.  It is assumed Applicant intended “fault-tolerant decoder”.
Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the steps that enable a number of the measurements to be reduced by 4 times fewer plaquette.  
Claim 19 recites, “wherein a number of the measurements is reduced by 4 times fewer plaquette at each round of the measurements.”  It is unclear what “plaquette” because they are not a term commonly known in the art, have not been defined, and it is unclear how they relate to any part of claims 17 or 18.  It is further unclear what “4 .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pat. Pub. 2019/0020346; hereinafter referred to as Wang) in view of Chamberland et al (US Pat. Pub. 2019/0044543; hereinafter referred to as Chamberland).
As per claims 12:	Wang teaches one or more computer-readable media storing computer-readable instructions (paragraph 140) to perform a method, the method comprising: 
generating a fault-tolerant error-correction scheme for implementation on a quantum computing device (paragraph 51), the fault-tolerant error-correction scheme being configured to produce a plurality of cat states (paragraph 59) in a two-dimensional grid of qubits in the quantum computing device (Fig. 4); and 
causing the fault-tolerant error-correction scheme to be generated in a plurality of qubits of the quantum computing device (paragraphs 59 and 61).
Not explicitly disclosed is executing the computer-readable media by a classical computer to cause the classical computer to perform the method.  However, Chamberland in an analogous art teaches a classical computer (Fig. 23, 2310) that controls a quantum processor (Fig. 23, 2302) to execute an error correction scheme for implementation on a quantum computing device (paragraph 305).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to execute the method of Wang using the system of Chamberland.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the method of Wang would have required a system to execute, and Chamberland teaches an example of a suitable system.
As per claim 13:	Wang further teaches the one or more computer-readable media of claim 12, wherein the method further comprises: measuring one or more of the cat states (paragraph 61); and performing an error-correction action (paragraphs 59 and 61).
As per claim 14:
	Wang further teaches the one or more computer-readable media of claim 12, wherein the performing the error-correction action does not depend on an outcome of 
As per claim 15:	Wang further teaches the one or more computer-readable media of claim 12, wherein the fault-tolerant error-correction scheme requires at most O((n-k)d) parity measurements or at most O(d1+e) parity measurements (paragraph 15).
As per claim 17:	Wang teaches a system, comprising: 
a quantum computing device (Fig. 1, 130); and 
a computing device being programmed to generate and implement a fault-tolerant error-correction scheme in the quantum computing device (paragraph 51), the fault-tolerant error-correction scheme producing a plurality of cat states (paragraph 59) in a grid of qubits in the quantum computing device (Fig. 4).
Not explicitly disclosed is a classical computing device in communication with the quantum computing device, the classical computing device being programmed to generate and implement the fault-tolerant error-correction scheme.  However, Chamberland in an analogous art teaches a classical computer (Fig. 23, 2310) in communication with the quantum computing device (Fig. 23, 2302) to execute an error correction scheme for implementation on the quantum computing device (paragraph 305).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to execute the method of Wang using the system of Chamberland.  This modification would have been obvious to one of ordinary skill in the art at the time 
As per claim 18:	Wang further teaches the system of claim 17, the classical computing device being further configured to measure one or more of the cat states (paragraph 61) and is further configured to cause an error-correction action to be performed on the quantum computing device (paragraphs 59 and 61).
As per claim 19:	Chamberland further teaches the system of claim 18, wherein a number of the measurements is reduced by 4 times fewer plaquette at each round of the measurements (Fig. 15).
As per claim 20:	Wang further teaches the system of claim 17, wherein (a) the fault-tolerant error-correction scheme requires at most O((n-k)d) parity measurements or at most O(d1+e) parity measurements (paragraph 15); or (b) the classical computing device is further configured to run a look-up-table-based fault-tolerant decoder configured to alternate between passive storage and one or more rounds of error correction.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chamberland in view of Palmer (US Pat. 10,866,861). 
As per claim 16:	Wang et al teach the one or more computer-readable media of claim 12.  Not explicitly disclosed is where in the method further comprises running a fault-tolerant 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to store each error correction result of Wang et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided a way to save the error correction results as shown by Palmer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record are directed to error correction in quantum systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111